 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, originally made as of this January 28, 2005, by and between
Steven A. Gould, M.D. (“Executive”) and Northfield Laboratories Inc., a Delaware
corporation (the “Company”), is amended effective as of this 25th day of
February, 2008.
W I T N E S S E T H :
     WHEREAS, Executive is now, and has been, employed as the Chief Executive
Officer of the Company;
     WHEREAS, the Company and Executive originally entered into an Employment
Agreement dated January 28, 2005 in order to continue such employment for the
term set forth herein and subject to the terms and conditions set forth herein;
     WHEREAS, the Company and Executive desire to continue the Proprietary
Information and Inventions Agreement entered into by and between Executive and
the Company dated September 1, 1985 (the “Proprietary Information and Inventions
Agreement”) in full force and effect; and
     WHEREAS, the Company and Executive now desire to amend and restate the
Agreement to solely comply with Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”).
     NOW, THEREFORE, in consideration of the premises, and of the mutual
covenants hereinafter set forth, the parties do hereby agree as follows:
     1. Employment. The Company agrees to employ Executive, and Executive agrees
to remain in the employ of the Company, for the period (the “Employment Period”)
beginning as of the original date of this Agreement and ending on the date as of
which Executive’s employment is terminated pursuant to paragraph 5 of this
Agreement. During the Employment Period, Executive shall serve as the Chief
Executive Officer of the Company reporting to the Board of Directors of the
Company and shall perform such executive and managerial duties consistent with
such position as the Board of Directors of the Company shall from time to time
direct. Executive shall have such duties and authority as are customarily and
ordinarily exercised by executives in similar positions in similar businesses in
the United States. Executive shall devote his full business time and attention
to the business of the Company and its subsidiaries. Executive may
(i) participate in civic, charitable and industry organizations which do not
materially interfere with his duties and (ii) serve on the board of directors of
one non-competing for-profit business which does not materially interfere with
his duties, it being understood that any additional

 



--------------------------------------------------------------------------------



 



non-competing for-profit board memberships shall require the consent of the
Board of Directors of the Company.
     2. Location. Executive shall be based at the Company’s headquarters in
Evanston, Illinois, or at such other location as may be agreed upon by Executive
and the Board of Directors of the Company. Executive shall, however, also travel
to other locations at such times as may be reasonably required for the
performance of his duties under this Agreement; provided that the frequency and
duration of such travel shall not be substantially greater than the frequency
and duration of Executive’s travel during his employment by the Company prior to
the date of this Agreement.
     3. Compensation. During the Employment Period, Executive shall be
compensated as follows:
     (a) Salary. Executive shall be paid an annual base salary at a rate which
is not less than $350,000 per year, effective commencing January 1, 2005.
Executive’s base salary shall be reviewed by the Board of Directors of the
Company on an annual basis and shall be subject to increases from time to time
at the discretion of the Board of Directors. Executive’s base salary as in
effect from time to time may not be decreased and shall be paid in equal,
semi-monthly installments.
     (b) Bonus.
     (i) On the original date of the Agreement, Executive shall be paid a cash
bonus of $100,000.
     (ii) Executive shall be paid a cash bonus equal to 150% of his annual base
salary, as then in effect, on the date the Company is granted Food and Drug
Administration approval for the commercial sale of PolyHeme in the United States
for any indication. Such bonus will be paid within 14 days after the Company
receives written notification of such approval.
     (iii) Executive shall be entitled to receive an annual cash bonus for the
achievement of performance goals to be determined by mutual agreement of the
Board of Directors and Executive. The annual cash bonus is payable with respect
to performance during the Company’s fiscal year ending each May 31. Executive
and the Board of Directors shall use their good faith efforts to agree prior to
June 30 of each fiscal year on the performance goals to be applicable for such
fiscal year. The target bonus opportunity shall be equal to 50% of Executive’s
annual base salary, as in effect at the beginning of the fiscal year for which
Executive’s performance is being measured, with a maximum bonus opportunity for
superior performance of 150% of Executive’s annual base salary as so determined.
A reduced bonus may be payable at the discretion of the Board of Directors

2



--------------------------------------------------------------------------------



 



for partial achievement of Executive’s performance goals. In no event shall any
annual cash bonus be paid later than the 15th day of the third month following
the later of (A) the end of the Company’s fiscal year, or (B) the end of the
calendar year, in which the annual performance goals are met to the satisfaction
of the Board of Directors, as the case may be, consistent with the short-term
deferral rule in Treasury Regulation Section 1.409A-1(b)(4).
     (c) Award of Stock Options. On the original date of this Agreement, the
Company shall award Executive stock options under the Northfield Laboratories
Inc. 2003 Equity Compensation Plan to acquire 100,000 shares of the Company’s
Common Stock at an exercise price per share equal to the fair market value of
the Company’s Common Stock as of the date of grant. The Board of Directors of
the Company may in its discretion determine to award Executive additional stock
options or other forms of equity incentive compensation from time to time during
the Employment Period.
     (d) Paid Time Off. Executive shall be entitled to a total of 30 days of
paid time off, including vacation, sick days and other absences, during each
calendar year. Unused day of paid time off may be used by Executive in
succeeding calendar years, provided that Executive shall not be entitled to
utilize more than a total of 60 days of paid time off during any calendar year.
     (e) Expenses. Executive shall be reimbursed for all reasonable business
expenses incurred in the performance of his duties pursuant to this Agreement,
to the extent such expenses are substantiated and are consistent with the
general policies of the Company and its subsidiaries relating to the
reimbursement of expenses of senior executive officers. The reimbursement of
expenses during a calendar year will not affect the expenses eligible for
reimbursement in any other calendar year. In no event shall such an expense be
reimbursed after December 31 of the calendar year following the calendar year in
which the expense was incurred.
     (f) Fringe Benefits. Executive shall be entitled to participate, during the
Employment Period, in any and all pension, stock option, relocation, profit
sharing, and other Executive benefit plans or fringe benefit programs which are
from time to time maintained by the Company or its subsidiaries for their senior
executive officers, in accordance with the provisions of such plans or programs
as from time to time in effect.
     (g) Financial Planning and Other Services. Executive shall be entitled to
reimbursement of up to $3,500 per calendar year for financial planning and tax
preparation assistance; provided that any portion of such annual amount not
incurred by Executive as of each December 31 shall be forfeited. In calendar
year 2008, Executive shall additionally be entitled to reimbursement for up to a
total of $10,000 for estate planning expenses. In no event shall an expense
incurred pursuant to this paragraph (g) be reimbursed later than December 31 of
the calendar year following the calendar year in which such expense was
incurred.

3



--------------------------------------------------------------------------------



 



     (h) Annual Physical. Executive shall be entitled to reimbursement for all
costs associated with an annual executive physical at a medical facility of
Executive’s choice. To the extent such a cost is not paid for or reimbursed
under an insurance policy or benefit plan of the Company and is taxable to the
Executive, such cost shall be reimbursed no later than December 31 of the
calendar year following the calendar year in which the cost was incurred.
     (i) Deduction and Withholding. All compensation and other benefits payable
to or on behalf of Executive pursuant to this Agreement shall be subject to such
deductions and withholding as may be agreed to by Executive or required by
applicable law.
     4. Other Benefits. The compensation provisions of this Agreement shall be
in addition to, and not in derogation or diminution of, any benefits that
Executive or his beneficiaries may be entitled to receive under the provisions
of any pension, stock option, profit sharing, disability, relocation or other
Executive benefit plan now or hereafter maintained by the Company or by any of
its subsidiaries. The Company shall not make any changes in such plans or
arrangements which would adversely affect Executive’s rights or benefits
thereunder, unless such change is made uniformly in a plan of general
application to all of the Company’s or a subsidiary’s eligible Executives.
     5. Termination. Executive’s employment may be terminated without any breach
of this Agreement only under the following circumstances:
     (a) Death. Executive’s employment shall terminate upon his death.
     (b) Disability. If, as a result of Executive’s incapacity due to physical
or mental illness or accident, Executive shall be unable to perform in all
material respects his duties as Chief Executive Officer of the Company for a
period equal to the eligibility waiting period applicable under the Company’s
long term disability insurance policy, the Company may terminate Executive’s
employment for “disability.”
     (c) Cause. The Company may terminate Executive’s employment hereunder for
“cause.” For purposes of this Agreement, “cause” shall mean the conviction of
Executive of any felony or any failure by Executive to comply in all material
respects with any material term of this Agreement or the Proprietary Information
and Inventions Agreement which conduct or failure is materially injurious to the
Company, monetarily or otherwise. Notwithstanding the foregoing, Executive shall
not be deemed to have been terminated for cause without (i) at least 60 days
prior written notice from the Company to Executive setting forth the reasons for
the Company’s intention to terminate for cause, (ii) an opportunity to cure the
stated cause during the 60-day notice period, and (iii) after all of the
preceding procedures have been satisfied or made available, delivery to
Executive of a Notice of Termination from the Board of Directors of the Company
finding that in the good faith opinion of such Board of Directors, Executive was
guilty of

4



--------------------------------------------------------------------------------



 



the conduct or of the failure described in the second sentence of this
subparagraph, specifying the particulars in detail, and that Executive has
failed to cure the stated cause.
     (d) Termination by Executive. Executive may voluntarily terminate his
employment at any time. Executive’s termination of employment shall be for “good
reason” if he voluntarily terminates his employment:
     (i) upon the occurrence, without the Executive’s consent, of any of the
following events:
     (A) a material diminution of Executive’s duties or authority, or the
assignment to Executive of duties materially inconsistent with his position, in
either case, with or without a change in Executive’s title;
     (B) the institution of a requirement that Executive report to any person
other than the Board of Directors;
     (C) a material diminution in Executive’s base salary or a material
diminution in Executive’s benefits;
     (D) the failure of the Board of Directors to nominate Executive for
election as a director in connection with any annual or special meeting of the
Company’s stockholders at which directors are to be elected (Executive having
indicated his willingness to be nominated as a director and to serve as a
director if elected), the failure of Executive to be elected as a director by
the Company’s stockholders in connection with any annual or special meeting of
the Company’s stockholders at which directors are to be elected (Executive
having indicated his willingness to serve as a director if elected), or
Executive is removed from office as a director, without cause, by vote or
consent of the Company’s stockholders; or
     (E) a material change in the geographic location at which Executive must
perform services pursuant to this Agreement.
     (ii) because of a failure by the Company to comply with any material
provision of this Agreement which has not been cured within 30 days after
written notice of such noncompliance has been given by the Executive to the
Company; or
     (iii) because of any purported termination of the Executive’s employment by
the Company which is not effected pursuant to a Notice of Termination satisfying
the requirements of subparagraph 5(e) hereof (and for purposes of this Agreement
no such purported termination shall be effective).

5



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Executive shall not be deemed to have
terminated for good reason unless, within 45 days after the initial condition
giving rise to good reason, the Executive provides the Company with written
notice of such condition. The Company shall have 30 days following receipt of
such notice to cure the condition. If the Company does not cure such condition
within the 30 day period, then the Executive’s Date of Termination shall be the
first day after the 30 day cure period expires.
     (e) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than termination because of Executive’s death)
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision of this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.
     (f) Date of Termination of Employment. “Date of Termination” shall mean (i)
if Executive’s employment is terminated by his death, the date of his death;
(ii) if Executive’s employment is terminated for disability pursuant to
subparagraph 5(b) above, 30 days after Notice of Termination is given (provided
that Executive shall not have returned to the performance of his duties during
such thirty-day period); (iii) if Executive’s employment is terminated for any
other reason, the date specified in the Notice of Termination which shall not be
less than 30 days nor more than 60 days from the date Notice of Termination is
given (except as provided in subparagraph 5(d)); provided that if within 30 days
after any Notice of Termination is given the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding and final arbitration award or by a final judgment, order or decree of a
court of competent jurisdiction (the time for appeal therefrom having expired
and no appeal having been perfected).
     6. Compensation Upon Termination of Employment.
     (a) All Terminations. Upon the termination of Executive’s employment with
the Company for any reason, Executive shall be entitled to receive (i) his base
salary through the Date of Termination, (ii) the balance of any earned but
unpaid bonus, (iii) up to a maximum of 60 days of accrued but unused paid time
off, (iv) all vested benefits under the Company’s benefit plans payable in
accordance with the terms of such plans and (v) all benefit continuation and
conversion rights as provided under the Company’s benefit plans. The foregoing
are referred to collectively as the “Base Termination Benefit.”
     (b) Death or Disability. If Executive’s employment with the Company
terminates as a result of his death or his disability, then Executive shall be
entitled to receive (i) the Base Termination Benefit and (ii) a cash bonus equal
to his target

6



--------------------------------------------------------------------------------



 



bonus payable with respect to the year in which the Date of Termination occurs,
with such amounts paid no later than the 15th day of the third month following
the later of (A) the end of the Company’s fiscal year, or (B) the end of the
calendar year, of the Date of Termination.
     (c) Cause. If Executive’s employment is terminated by the Company for
cause, then Executive shall be entitled to receive the Base Termination Benefit
and the Company shall have no further obligations to Executive under this
Agreement except as otherwise required by applicable law.
     (d) Breach; Termination for Good Reason. If (A) the Company terminates
Executive’s employment other than pursuant to subparagraphs 5(b) or 5(c) or
(B) Executive terminates his employment for good reason, then Executive shall be
entitled to receive:
     (i) the Base Termination Benefit;
     (ii) a cash bonus equal to his target bonus payable with respect to the
year in which the Date of Termination occurs, prorated based on the date on
which the Date of Termination occurs;
     (iii) a lump sum cash payment equal to 200% of his annual base salary and
target bonus payable with respect to the year in which the Date of Termination
occurs;
     (iv) continuation for a period of 24 months after the Date of Termination
of all medical and life insurance and other welfare benefits for Executive and
his eligible dependents at active Executive contribution rates;
     (v) reasonable Company-paid executive level career transition assistance by
a firm designated by Executive;
     (vi) immediate vesting of all unvested stock options, restricted stock
grants, stock appreciation rights and other equity compensation awards; and
     (vii) the right to exercise all stock options, stock appreciation rights
and other equity compensation awards for a period of 12 months following the
Date of Termination.
     For purposes of compliance with Section 409A, the following provisions
shall apply. Payments pursuant to clauses (ii) and (iii) shall be paid to
Executive no later than the 15th day of the third month following the later of
(A) the end of the Company’s fiscal year that includes the Date of Termination,
or (B) the end of the calendar year that includes the Date of Termination. To
the extent that any payment of medical benefits provided pursuant to clause
(iv) does not qualify for exemption from Section 409A, such payment shall meet
the requirements of Section 409A by satisfying the

7



--------------------------------------------------------------------------------



 



following conditions: (A) the amount of payment in any one taxable year may not
affect the amount of payment in another taxable year; and (B) any such payment
reimbursing Executive or his eligible dependents for an expense shall be made on
or before the last day of the Executive’s taxable year following the taxable
year in which the expense was incurred. In addition, career transition
assistance provided pursuant to clause (v) shall not be provided beyond
December 31 of the second calendar year after the calendar year that includes
the Date of Termination.
     (e) Voluntary Termination. If Executive voluntarily terminates his
employment with the Company other than for good reason, then Executive shall be
entitled to receive the Base Termination Benefit and the Company shall have no
further obligations to Executive under this Agreement except as otherwise
required by applicable law.
     (f) Termination Following a Change in Control. Notwithstanding
subparagraphs 6(d) and 6(e), if (i) within the 12-month period following a
change in control the Company terminates Executive’s employment other than
pursuant to subparagraphs 5(b) or 5(c) or Executive terminates his employment
for good reason or (ii) within the 30-day period following a change in control
Executive voluntarily terminates his employment with the Company, then Executive
shall be entitled to receive:
     (i) the Base Termination Benefit;
     (ii) a cash bonus equal to his target bonus payable with respect to the
year in which the Date of Termination occurs, prorated based on the date on
which the Date of Termination occurs;
     (iii) a lump sum cash payment equal to 300% of his annual base salary and
target bonus payable with respect to the year in which the Date of Termination
occurs;
     (iv) continuation for a period of 36 months after the Date of Termination
of all medical and life insurance and other welfare benefits for Executive and
his eligible dependents at active Executive contribution rates;
     (v) reasonable Company-paid executive level career transition assistance by
a firm designated by Executive;
     (vi) immediate vesting of all unvested stock options, restricted stock
grants, stock appreciation rights and other equity compensation awards; and
     (vii) the right to exercise all stock options, stock appreciation rights
and other equity compensation awards for a period of 12 months following the
Date of Termination.

8



--------------------------------------------------------------------------------



 



     Payments and benefits provided pursuant to clauses (ii) — (v) shall be
subject to the Section 409A rules set forth above in subparagraph 5(d)
     For purposes of this Agreement, a “change in control” shall mean a change
in control of the Company of a nature that would be required to be reported in
response to Item 1(a) of the Current Report on Form 8-K, as in effect as of the
original date of this Agreement, promulgated pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not the Company is then subject to the reporting requirements of the Exchange
Act; provided that, without limitation, such a change in control shall be deemed
to have occurred if:
     (i) there shall be consummated any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the Company’s assets;
     (ii) the stockholders of the Company approve any plan or proposal of
liquidation or dissolution of the Company;
     (iii) there shall be consummated any consolidation or merger of the Company
in which the Company is not the surviving or continuing corporation, or pursuant
to which shares of the Company’s Common Stock would be converted into cash,
securities or other property, other than a merger of the Company in which the
holders of the Company’s Common Stock immediately prior to the merger have,
directly or indirectly, at least an 80% ownership interest in the outstanding
Common Stock of the surviving corporation immediately after the merger;
     (iv) any “person” or “group” (as such terms are used in Section 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 15% or more of the combined voting power of the Company’s
then outstanding voting securities ordinarily having the right to vote for the
election of directors; provided that no change in control shall be deemed to
occur as a result of any acquisition of voting securities directly from the
Company (or as a result of the exercise, conversion or exchange of any
securities acquired directly from the Company) if the transaction pursuant to
which such voting securities or exercisable, convertible or exchangeable
securities are issued is approved by vote of at least three-quarters of the
directors comprising the Incumbent Board (as defined below);
     (v) individuals who, as of the original date of this Agreement, constitute
the Board of Directors of the Company (the “Board” generally, and as of the date
hereof, the “Incumbent Board”) cease for any reason to constitute a majority of
the Board; provided that any individual becoming a director subsequent to the
original date of this Agreement whose election,

9



--------------------------------------------------------------------------------



 



or nomination for election by the Company’s stockholders, was approved by a vote
of at least three-quarters of the directors comprising the Incumbent Board shall
be, for purposes of this Agreement, considered as though such individual were a
member of the Incumbent Board; provided further that, notwithstanding the
foregoing, an individual whose initial assumption of office as a director is in
connection with any actual or threatened “solicitation” of “proxies” (as such
terms are defined in Rule 14a-1 of Regulation 14A promulgated under the Exchange
Act) by any “person” or “group” (as such terms are used in Section 13(d) and
14(d) of the Exchange Act) other than the Incumbent Board shall not be
considered as a member of the Incumbent Board for purposes of this Agreement; or
     (vi) the Board fails to nominate Executive for election as a director in
connection with any annual or special meeting of the Company’s stockholders at
which directors are to be elected (Executive having indicated his willingness to
be nominated as a director and to serve as a director if elected), Executive is
nominated for election as a director in connection with any annual or special
meeting of the Company’s stockholders at which directors are to be elected
(Executive having indicated his willingness to serve as a director if elected)
but is not elected as a director by the Company’s stockholders at such meeting,
or Executive is removed from office as a director, with or without cause, by
vote or consent of the Company’s stockholders, if, in each case, such event
occurs in connection with any actual or threatened “solicitation” of “proxies”
(as such terms are defined in Rule 14a-1 of Regulation 14A promulgated under the
Exchange Act) by any “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Exchange Act) other than the Incumbent Board.
     (g) Obligations under Proprietary Information and Inventions Agreement.
Executive understands and agrees that if he materially breaches any material
provision of the Proprietary Information and Inventions Agreement, the Company
shall cease to have any obligation to make any severance or other
post-employment payments under this paragraph 6. Executive further understands
and agrees that the severance and other post-employment payments to be made to
Executive pursuant to this paragraph 6 may be applied by the Company to satisfy
its payment obligations set forth in Section 5 of the Proprietary Information
and Inventions Agreement for the period during which payments are being made to
Executive in accordance with this paragraph 6.
     (h) Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for this paragraph 6 by seeking other employment or
otherwise, nor shall the amount of any payments provided in this Agreement be
reduced by any compensation earned by Executive as the result of his
self-employment or his employment by another employer after his Date of
Termination.

10



--------------------------------------------------------------------------------



 



     (i) Exclusive Severance. The severance pay and benefits provided for in
this paragraph 6 will be in lieu of any other severance or termination pay to
which the Executive may be entitled under any Company severance or termination
plan program, practice or arrangement. The Executive’s entitlement to any other
compensation or benefits will be determined in accordance with the Company’s
employee benefit plans and other applicable programs, policies and practices as
in effect from time to time.
     7. Excise Tax Payments.
     (a) Right to Receive Gross-Up Payment. In the event that any payment or
benefit (within the meaning of Section 280G(b)(2) of the Code to Executive or
for Executive’s benefit paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise in connection with, or arising out
of, Executive’s employment with the Company or a change in ownership or
effective control of the Company or of a substantial portion of its assets (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code, or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to herein as the “Excise Tax”), then
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes and the
Excise Tax, other than interest and penalties imposed by reason of Executive’s
failure to file timely a tax return or pay taxes shown due on Executive’s
return, and including any Excise Tax imposed upon the Gross-Up Payment),
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
     (b) Determination Relating to Gross-Up Payment. An initial determination as
to whether a Gross-Up Payment is required pursuant to this Agreement and the
amount of such Gross-Up Payment shall be made at the Company’s expense by an
accounting firm of recognized national standing selected by the Company and
reasonably acceptable to Executive (the “Accounting Firm”). The Accounting Firm
shall provide its determination (the “Determination”), together with detailed
supporting calculations and documentation, to the Company and Executive within
five days of the Date of Termination, if applicable, or such other time as
requested by the Company or by Executive (provided Executive reasonably believes
that any of the Payments may be subject to the Excise Tax). If the Accounting
Firm determines that no Excise Tax is payable by Executive with respect to a
Payment or Payments, it shall furnish Executive with an opinion reasonably
acceptable to Executive that no Excise Tax shall be imposed with respect to any
such Payment or Payments. The Gross-Up Payment, if any, as determined pursuant
to this subparagraph 7(b) shall be paid by the Company to Executive within five
days after the receipt of the Determination. Within ten days after the delivery
of the Determination to Executive, Executive shall have the right to dispute the
Determination (the “Dispute”). The existence of the Dispute shall not in any way
affect Executive’s right to receive the Gross-Up Payment in accordance

11



--------------------------------------------------------------------------------



 



with the Determination. If there is no Dispute, the Determination shall be
binding, final and conclusive upon the Company and Executive, subject to the
application of the provisions of subparagraph 7(c).
     (c) Excess Payment and Underpayment. As a result of uncertainty in the
application of Sections 280G and 4999 of the Code, it is possible that a
Gross-Up Payment (or a portion thereof) shall be paid which should not be paid
(an “Excess Payment”) or that a Gross-Up Payment (or a portion thereof) which
should be paid shall not be paid (an “Underpayment”). An Underpayment shall be
deemed to have occurred (i) upon notice (formal or informal) to Executive from
any governmental taxing authority that Executive’s tax liability (whether in
respect of Executive’s current taxable year or in respect of any prior taxable
year) may be increased by reason of the imposition of the Excise Tax on a
Payment or Payments with respect to which the Company has failed to make a
sufficient Gross-Up Payment, (ii) upon a determination by a court, (iii) by
reason of a determination by the Company (which shall include the position taken
by the Company, together with its consolidated group, on its federal income tax
return) or (iv) upon the resolution of the Dispute to Executive’s satisfaction.
If an Underpayment occurs, Executive shall promptly notify the Company and the
Company shall promptly, but in any event at least five days prior to the date on
which the applicable government taxing authority has requested payment, pay to
Executive an additional Gross-Up Payment equal to the amount of the Underpayment
plus any interest and penalties (other than interest and penalties imposed by
reason of Executive’s failure to file timely a tax return or pay taxes shown due
on Executive’s return) imposed on the Underpayment. An Excess Payment shall
deemed to have occurred upon a Final Determination (as hereinafter defined) that
the Excise Tax shall not be imposed upon a Payment or Payments (or portion
thereof) with respect to which Executive had previously received a Gross-Up
Payment. A “Final Determination” shall be deemed to have occurred when Executive
has received from the applicable government taxing authority a refund of taxes
or other reduction in Executive’s tax liability by reason of the Excise Payment
and upon either (i) the date a determination is made by, or an agreement is
entered into with, the applicable governmental taxing authority which finally
and conclusively binds Executive and such taxing authority, or in the event that
a claim is brought before a court of competent jurisdiction, the date upon which
a final determination has been made by such court and either all appeals have
been taken and finally resolved or the time for all appeals has expired or
(ii) the statute of limitations with respect to Executive’s applicable tax
return has expired. If an Excess Payment is determined to have been made, the
amount of the Excess Payment shall be treated as a loan by the Company to
Executive and Executive shall pay to the Company on demand (but not less than
10 days after the determination of such Excess Payment and written notice has
been delivered to Executive) the amount of the Excess Payment plus interest at
an annual rate equal to the Applicable Federal Rate provided for in Section
1274(d) of the Code from the date the Gross-Up Payment (to which the Excess
Payment relates) was paid to Executive until the date of repayment to the
Company.

12



--------------------------------------------------------------------------------



 



     (d) Payment in Compliance with Section 409A. Notwithstanding the foregoing,
if Executive is a “specified employee” (within the meaning of Code Section 409A)
as of the Date of Termination, the Company shall pay any Gross-Up Payment due as
a result of an Excise Tax or Underpayment no earlier than the first day
following the six-month anniversary of the Date of Termination and no later than
December 31 of the calendar year following the calendar year in which Executive
pays such Excise Tax.
     (e) Payment of Excise Tax Withholding. Notwithstanding anything contained
in this Agreement to the contrary, in the event that, according to the
Determination, an Excise Tax is imposed on any Payment or Payments, the Company
shall pay to the applicable government taxing authorities as Excise Tax
withholding the amount of the Excise Tax that the Company has actually withheld
from the Payment or Payments.
     8. Successors; Binding Agreement.
     (a) Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Executive, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle Executive to terminate his employment with the Company for good
reason. As used in this Agreement, “Company” shall mean the Company and any
successor to its business and/or assets which executes and delivers the
agreement provided for in this paragraph 8 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.
     (b) Assignment. Executive’s rights and interests under this Agreement may
not be assigned, pledged or encumbered by him without the Company’s written
consent. This Agreement and all rights of Executive hereunder shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Executive should die while any amounts would still be payable to
him hereunder if he had continued to live all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive’s surviving spouse or, if there is no surviving spouse, to his estate.
     9. Proprietary Information. Executive and the Company have entered into the
Proprietary Information and Inventions Agreement, which agreement shall remain
in full force and effect.
     10. Payment of Costs and Indemnification.

13



--------------------------------------------------------------------------------



 



     (a) Payment of Costs. In the event that a dispute arises regarding
termination of Executive’s employment or the interpretation or enforcement of
this Agreement, the Company shall promptly pay, or reimburse to Executive, as
and when incurred, all reasonable fees and expenses (including reasonable legal
fees and expenses, court costs, costs of investigation and similar expenses)
incurred by Executive in contesting or disputing any such termination, in
seeking to obtain or enforce any right or benefit provided for in this
Agreement, or in otherwise pursuing his claim; provided, however, that the
Company shall be entitled to recover from Executive the amount of any such fees
and expenses paid by the Company if the Company obtains a final judgment in its
favor on the merits of such dispute from a court of competent jurisdiction from
which no appeal may be taken, whether because the time to do so has expired or
otherwise. In no event shall payment of such expenses be made later than
December 31 of the calendar year following the calendar year in which the
expense was incurred.
     (b) Indemnification. The Company shall indemnify and hold Executive
harmless to he maximum extent permitted by law against judgments, fines, amounts
paid in settlement and reasonable expenses, including attorneys’ fees, incurred
by Executive in connection with the defense of, or as a result of, any action or
proceeding (or any appeal from any action or proceeding) in which Executive is
made or is threatened to be made a party by reason of the fact that Executive is
or was an Executive, officer, or director of the Company or any of its
subsidiaries, regardless of whether such action or proceeding is one brought by
or in the right of the Company to procure a judgment in its favor. The
undertaking of subparagraph (a) above is independent of, and shall not be
limited or prejudiced by, the undertakings of this subparagraph (b). The
indemnification provided in this Agreement is in addition to, and not in
derogation of, any rights to indemnification or advancement of expenses to which
Executive may otherwise be entitled under the Certificate of Incorporation or
Bylaws of the Company, any indemnification contract or agreement, any policy of
insurance or otherwise.
     (c) Warranty. The Company hereby represents and warrants that the
undertakings of payment and indemnification set out in (a) and (b) above are not
in conflict with the Certificate of Incorporation or Bylaws of the Company or
with any validly existing agreement or other proper corporate action of the
Company.
     11. Registration Rights.
     (a) Demand Registration. Upon the terms and subject to the conditions set
forth in this paragraph 11, Executive or his estate or legal representative may
request a single registration (the “Demand Registration”) under the Securities
Act of 1933, as amended (the “Securities Act”), of all or part of the shares of
the Company’s Common Stock beneficially owned by Executive or his estate
(collectively, the “Registrable Securities”).
     (b) Demand Priority. The Company shall not include in the Demand
Registration any securities which are not Registrable Securities without the
prior

14



--------------------------------------------------------------------------------



 



written consent of Executive or his estate or legal representative. If the
Demand Registration is an underwritten offering and the managing underwriters
advise the Company that in their opinion the number of Registrable Securities
and, if permitted hereunder, other securities requested to be included in such
offering exceeds the number of Registrable Securities and other securities which
can be sold in an orderly manner in such offering within a price range
acceptable to Executive or his estate or legal representative, the Company shall
include in such registration prior to the inclusion of any securities which are
not Registrable Securities the number of Registrable Securities requested to be
included which in the opinion of such underwriters can be sold in an orderly
manner within the price range of such offering.
     (c) Postponement Right. The Company may postpone for up to 90 days the
filing or the effectiveness of a registration statement for the Demand
Registration if the Board of Directors of the Company determines in good faith
that such Demand Registration would reasonably be expected to have an adverse
effect on any proposal or plan by the Company to engage in any acquisition of
assets (other than in the ordinary course of business), merger, consolidation or
tender offer or to enter into any material license agreement, joint venture
arrangement or similar transaction; provided that in such event, the holders of
Registrable Securities shall be entitled to withdraw such request and, if such
request is withdrawn, such Demand Registration shall not count as the permitted
Demand Registration hereunder and the Company shall pay all registration
expenses in connection with such registration in accordance with subparagraph
11(h).
     (d) Piggyback Registrations. Whenever the Company proposes to register any
of its securities under the Securities Act (other than pursuant to a Demand
Registration) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt written notice to Executive of its intention to effect such a
registration and shall include in such registration all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within 15 days after the giving of the Company’s notice.
     (e) Piggyback Priority on Company Registrations. If a Piggyback
Registration is an underwritten primary registration on behalf of the Company,
and the managing underwriters advise the Company in writing that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can be sold in an orderly manner in such offering
within a price range acceptable to the Company, the Company shall include in
such registration (i) first, the securities the Company proposes to sell,
(ii) second, the Registrable Securities and any other securities requested to be
included in such registration by holders entitled to registration rights in
connection therewith, pro rata among such holders based on the number of shares
requested to be included in such registration, and (iii) third, other securities
requested to be included in such registration

15



--------------------------------------------------------------------------------



 



     (f) Piggyback Priority on Secondary Registrations. If a Piggyback
Registration is an underwritten secondary registration on behalf of holders of
the Company’s securities, and the managing underwriters advise the Company in
writing that in their opinion the number of securities requested to be included
in such registration exceeds the number which can be sold in an orderly manner
in such offering within a price range acceptable to the holders initially
requesting such registration, the Company shall include in such registration
(i) first, the securities requested to be included therein by the holders
requesting such registration and the Registrable Securities requested to be
included therein by the holders thereof, pro rata among such holders based on
the number of shares requested to be included in such registration, and
(ii) second, other securities requested to be included in such registration.
     (g) Best Efforts by the Company. Whenever the holders of Registrable
Securities have requested that any Registrable Securities be registered pursuant
to this Agreement, the Company shall use its reasonable best efforts to effect
the registration and the sale of such Registrable Securities in accordance with
the intended method of disposition.
     (h) Registration Expenses. The Company shall pay all expenses incident to
the registration and disposition of the Registrable Securities pursuant to this
Agreement, including all registration, filing and applicable securities exchange
fees, all fees and expenses of complying with state securities or blue sky laws
(including fees and disbursements of counsel to the underwriters or the holders
of Registrable Securities in connection with “blue sky” qualification of the
Registrable Securities and determination of their eligibility for investment
under the laws of the various jurisdictions), all word processing, duplicating
and printing expenses, all messenger and delivery expenses, the fees and
disbursements of counsel for the Company and of counsel for any other person
reasonably requested by the holders of a majority of the Registrable Securities
included in the registration, the fees and expenses of the Company’s independent
public accountants and any other independent public accountants whose opinions
are included in the registration statement, including the expenses of “cold
comfort” letters or any special audits required by, or incident to, such
registration, all fees and disbursements of underwriters (other than
underwriting discounts and commissions), all transfer taxes, and the reasonable
fees and expenses of counsel and accountants to the holders of Registrable
Securities; provided that the holders of Registrable Securities shall be
required to pay all underwriting discounts and commissions in respect of the
Registrable Securities being registered by such holders. In connection with any
registration pursuant to this Agreement, the Company shall not be obligated to
pay the fees and expenses for more than one counsel, other than local and
special counsel, or for more than one firm of accountants representing the
holders of Registrable Securities.
     (i) Indemnification by the Company. The Company agrees to indemnify, to the
extent permitted by law, each holder of Registrable Securities, its officers and
directors and each person who controls such holder (within the

16



--------------------------------------------------------------------------------



 



meaning of the Securities Act) against all losses, claims, damages, liabilities
and expenses caused by any untrue or alleged untrue statement of material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use therein or by such holder’s failure to deliver a copy of the
registration statement or prospectus or any amendments or supplements thereto
after the Company has furnished such holder with a sufficient number of copies
of the same. In connection with an underwritten offering, the Company shall
indemnify such underwriters, their officers and directors and each person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the holders
of Registrable Securities.
     (j) Indemnification by Holders. In connection with any registration
statement in which a holder of Registrable Securities is participating, each
such holder shall furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with any
such registration statement or prospectus and, to the extent permitted by law,
shall indemnify the Company, its directors and officers and each person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses resulting from any untrue or
alleged untrue statement of material fact contained in the registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such
holder; provided that the obligation to indemnify shall be individual to each
holder and shall be limited to the net amount of proceeds received by such
holder from the sale of Registrable Securities pursuant to such registration
statement.
     (k) Limitations on Exercise. The registration rights provided in this
paragraph 11 shall be exercisable only after the occurrence of a change in
control of the Company.

17



--------------------------------------------------------------------------------



 



     12. General Provisions.
     (a) Fees and Expenses. The Company shall pay as they become due all legal
fees and related expenses (including the costs of experts) incurred by Executive
as a result of (i) Executive’s termination of employment (including all such
fees and expenses, if any, incurred in contesting or disputing any such
termination of employment) and (ii) Executive seeking to obtain or enforce any
right or benefit provided by this Agreement (including any such fees and
expenses incurred in connection with any Dispute or Gross-Up Payment, whether as
a result of any applicable government taxing authority proceeding, audit or
otherwise) or by any other plan or arrangement maintained by the Company under
which Executive is or may be entitled to receive benefits.
     In no event shall payment of such expenses be made later than December 31
of the calendar year following the calendar year in which the expense was
incurred.
     (b) No Set-Off. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any circumstances, including any right of set-off, counterclaim,
recoupment, defense or other right which the Company may have against Executive
or others.
     (c) Effect of Headings. The headings of all of the paragraphs and
subparagraphs of this Agreement are inserted for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.
     (d) Modification, Amendment, Waiver. No modification, amendment, or waiver
of any provision of this Agreement shall be effective unless approved in writing
by both parties. The failure at any time to enforce any of the provisions of
this Agreement shall in no way be construed as a waiver of such provisions and
shall not affect the right of either party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.
     (e) Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidly, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
     (f) No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any person.
     (g) Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the internal laws of the
State of Illinois.

18



--------------------------------------------------------------------------------



 



     (h) Arbitration. All disputes arising out of or in connection with this
Agreement shall be referred to and finally resolved by binding arbitration under
American Arbitration Association’s National Rules for Resolution of Employment
Disputes, which arbitration rules are incorporated herein by reference. The
tribunal shall consist of a sole arbitrator. The place of arbitration shall be
Chicago, Illinois. Process in any such arbitration proceeding may be served on
any party anywhere in the world by notice given to the party in accordance with
paragraph 12(i).
     (i) Notices. Any notice to be served under this Agreement shall be in
writing and shall be mailed by registered mail, return receipt requested,
addressed:
If to the Company, to:
Northfield Laboratories Inc.
1560 Sherman Avenue
Evanston, Illinois 60201-4422
Attention: Board of Directors
If to Executive, to:
c/o Northfield Laboratories Inc.
1560 Sherman Avenue
Evanston, Illinois 60201-4422
     or to such other place as either party may specify in writing, delivered in
accordance with the provisions of this subparagraph.
     (j) Survival. The rights and obligations of the parties shall survive the
term of Executive’s employment to the extent that any performance is required
under this Agreement after the expiration or termination of such term.
     (k) Entire Agreement. This Agreement, together with the Proprietary
Information and Inventions Agreement described in paragraph 9 above, constitutes
the entire agreement of the parties with respect to the subject matter thereof,
and supersedes all previous agreements between the parties relating to the same
subject matter (but excluding the Proprietary Information and Inventions
Agreement, which agreement shall remain in full force and effect).
     (l) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same document.
     (m) Compliance with Section 409A. It is the intention of the Company and
Executive that the provisions of this Agreement comply with Section 409A and all
provisions of this Agreement will be construed and interpreted in a manner
consistent with Section 409A. Any mention of “termination” of Executive’s

19



--------------------------------------------------------------------------------



 



employment contained herein refers to a separation from service as determined
pursuant to Treasury Regulation Section 1.409A-1(h).
* * * * *
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.

                  EXECUTIVE       NORTHFIELD LABORATORIES INC.    
 
               
/s/ Steven A. Gould
      By   /s/ David A. Savner    
 
               
Steven A. Gould, M.D.
      Its   Director and Compensation Committee Chairman    
 
               

20